UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-7156



CRAIG O. COPLEY,

                                                        Petitioner,

          versus


UNITED STATES OF AMERICA,

                                                        Respondent.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior Dis-
trict Judge. (CA-90-47-HC)


Submitted:   June 15, 2000                 Decided:   June 20, 2000


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Craig O. Copley, Petitioner Pro Se.     Barbara Dickerson Kocher,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Craig O. Copley appeals the district court’s order denying his

motion for reconsideration.   We have reviewed the record and the

district court’s opinion and find no reversible error.   According-

ly, we affirm on the reasoning of the district court.    See United

States v. Copley, No. CA-90-47-HC (E.D.N.C. Aug. 6, 1999).*      We

deny Copley’s motion to expedite as moot.    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
July 29, 1999, the district court’s records show that it was en-
tered on the docket sheet on August 6, 1999. Pursuant to Rules 58
and 79(a) of the Federal Rules of Civil Procedure, it is the date
that the order was physically entered on the docket sheet that we
take as the effective date of the district court’s decision. See
Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                2